                                                                      Phillip A. Silvestri, Esq.
                                                                  1   Nevada Bar No. 11276
                                                                  2   Greenspoon Marder LLP
                                                                      3993 Howard Hughes Pkwy., Ste. 400
                                                                  3   Las Vegas, Nevada 89169
                                                                      Tel: (702) 978-4249
                                                                  4   Fax: (954) 333-4256
                                                                      phillip.silvestri@gmlaw.com
                                                                  5
                                                                  6   Colin P. Baumchen, Esq.
                                                                      (Pro Hac Vice)
                                                                  7   Amanda C. Hoberg
                                                                      (Pro Hac Vice)
                                                                  8   Woods | Aitken LLP
                                                                  9   7900 East Union Avenue, Suite 700
                                                                      Denver, Colorado 80237-2835
                                                                 10   Tel: (303) 606-6700
                                                                      Fax: (303) 606-6701
                                                                 11   cbaumchen@woodsaitken.com
                        3993 Howard Hughes Parkway, Suite 400




                                                                      ahoberg@woodsaitken.com
                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 12
                               Las Vegas, Nevada 89169




                                                                 13   Attorneys for Plaintiff

                                                                 14
                                                                                                    UNITED STATES DISTRICT COURT
                                                                 15
                                                                                                             DISTRICT OF NEVADA
                                                                 16
                                                                                                                       CASE NO. 2:19-cv-02016-KJD-DJA
                                                                 17    UNITED STATES ex rel. FOOTHILLS
                                                                       ENERGY SERVICES, INC., a Colorado
                                                                 18    corporation,
                                                                                                                       STIPULATION AND ORDER TO
                                                                 19                             Plaintiff,             EXTEND BRIEFING DEADLINES FOR
                                                                       vs.
                                                                                                                       MOTIONS FOR SUMMARY
                                                                 20
                                                                       PHILADELPHIA INDEMNITY                          JUDGMENT
                                                                 21    INSURANCE COMPANY, a Pennsylvania
                                                                       corporation; SAYERS CONSTRUCTION,               [ECF 40, 41]
                                                                 22    LLC, a Texas limited liability company;
                                                                                                                       (FIRST REQUEST)
                                                                 23                             Defendants.
                                                                 24
                                                                             Plaintiff, Foothills Energy Services, Inc. (“Foothills”), by and through its counsel,
                                                                 25
                                                                      Phillip A. Silvestri, Esq. of Greenspoon Marder LLP and Colin P. Baumchen, Esq. (pro hac
                                                                 26
                                                                      vice) and Amanda C. Hoberg (pro hac vice) of Woods Aitken LLP, (collectively referred to as
                                                                 27
                                                                      “the Parties”), and Defendants Philadelphia Indemnity Insurance Company (“PIIC”), by and
                                                                 28



                                                                                                                                                          Page 1 of 3
                                                                  1   through its counsel, Kurt C. Faux, Esq. of The Faux Law Group, and Sayers Construction, LLC
                                                                  2   (“Sayers”), by and through its counsel, Karl O. Riley, Esq. of Cozen O’Conner and Casey
                                                                  3   Griffith, Esq. (pro hac vice), Maeghan Whitehead, Esq. (pro hac vice), and Dallas Flick, Esq.
                                                                  4   (pro hac vice pending) of Griffith Barbee PLLC, hereby stipulate and request that the Court
                                                                  5   extend the deadlines for briefing on Defendants’ Motions for Summary Judgment (ECF 40, 41),
                                                                  6   and as grounds state as follows:
                                                                  7           1.     Defendants, PIIC and Sayers filed Motions for Summary Judgment on May 14,
                                                                  8   2021 (ECF 40, 41, respectively, collectively the “Motions”).
                                                                  9           2.     Plaintiff’s response deadline for both Motions is currently scheduled for June 4,
                                                                 10   2021.
                                                                 11           3.     Though Plaintiff is diligently working to respond to the Motions, Plaintiff’s
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 12   counsel is concurrently preparing for a three-week arbitration that is set to commence on May
                               Las Vegas, Nevada 89169




                                                                 13   31, 2021, and will be unable to devote sufficient time to respond to the Motions with the current
                                                                 14   deadline, without prejudicing the previously-scheduled arbitration.
                                                                 15           4.     Due to this scheduling conflict, the Parties have agreed to extend Plaintiff’s
                                                                 16   deadline to respond to the Motions by three (3) weeks, through June 25, 2021.
                                                                 17           5.     In addition, the Parties have stipulated that reply deadlines will be extended by a
                                                                 18   period of ten (10) days, through July 19, 2021.
                                                                 19           6.     This is the Parties’ first request for extension of this deadline, and it is not
                                                                 20   intended to cause any delay or prejudice to any party. Defendant does not object to the
                                                                 21   requested extension.
                                                                 22           Dated this 25th day of May, 2021
                                                                 23
                                                                      GRIFFITH BARBEE, PLLC                              THE FAUX LAW GROUP
                                                                 24
                                                                      By /s/ Maeghan Whitehead                           By /s/ Willi H. Siepmann
                                                                 25   Casey Griffith, Esq. (pro hac vice)                Kurt C. Faux, Esq. (NSBN 3407)
                                                                      Maeghan Whitehead, Esq. (pro hac vice)             Willi H. Siepmann, Esq. (NSBN 2478)
                                                                 26   Dallas Flick, Esq. (pro hac vice pending)          Jordan F. Faux, Esq. (NSBN 12205)
                                                                      One Arts Plaza                                     2625 North Green Valley Parkway, #100
                                                                 27
                                                                      1722 Routh Street, Suite 710                       Henderson, Nevada 89014
                                                                 28   Dallas, Texas 75201                                Ph.(702) 458-5790; Fax: (702) 458-5794




                                                                                                                                                                Page 2 of 3
                                                                      Ph. (214) 446-6020; fax (214) 446-6021         Email: kfaux@fauxlaw.com
                                                                  1
                                                                      Email: casey.griffith@griffithbarbee.com       Attorneys for Philadelphia Indemnity
                                                                  2   Email: maeghan.whitehead@grffithbarbee.com     Insurance Company

                                                                  3   Karl O. Riley (NSBN 12077)
                                                                      Cozen O’Connor                                 Greenspoon Marder LLP
                                                                  4   3753 Howard Hughes Pkwy, Ste. 200
                                                                      Las Vegas, Nevada 89169                        By /s/ Philip A. Silvestri
                                                                  5                                                  Phillip A. Silvestri, Esq.
                                                                      Ph. (702) 470-2330; fax (702) 470-2370
                                                                  6   Email: koriley@cozen.com                       3993 Howard Hughes Pkwy., Ste. 400
                                                                      Attorneys for Defendant Sayers Construction,   Las Vegas, Nevada 89169
                                                                  7   LLC                                            Tel: (702) 978-4249
                                                                                                                     Fax: (954) 333-4256
                                                                  8                                                  phillip.silvestri@gmlaw.com
                                                                                                                     Attorneys for Plaintiff
                                                                  9
                                                                 10
                                                                 11                                                   IT IS SO ORDERED:
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 12
                                                                                                                      ___________________________
                               Las Vegas, Nevada 89169




                                                                 13
                                                                                                                      U.S. DISTRICT COURT JUDGE
                                                                 14
                                                                                                                              5/27/2021
                                                                                                                      DATED:____________________
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28



                                                                                                                                                            Page 3 of 3
